Citation Nr: 9915746
Decision Date: 06/08/99	Archive Date: 08/06/99

DOCKET NO. 97-25 159               DATE JUN 08, 1999

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUES

Whether new and material evidence has been received to reopen a
claim of entitlement to service connection for post-traumatic
stress disorder (PTSD).

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1963 to November
1965. From August 1965 to November 1965, he served in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) from
a rating decision rendered in May 1997 by the North Little Rock,
Arkansas, Regional Office (RO) of the Department of Veterans
Affairs (VA) wherein, in pertinent part, the RO denied the
veteran's request to reopen his claim for PTSD.

The Board notes that the rating decision of May 1997 also addressed
service connection for skin cancer, skin problems - lupus. The
record does not show that the veteran perfected an appeal of the
RO's denial of this claim. The Notice of Disagreement of May 1997
and subsequent Form 9 mention only the PTSD issue. Therefore, the
issue of service connection for a skin condition is not properly
before the Board.

FINDINGS OF FACT

1. Service connection for PTSD was denied by the Board in January
1993.

2. The evidence received subsequent to January 1993 is new and
material.

3. With regard to the veteran's claim for post-traumatic stress
disorder, the elements of a well-grounded claim are shown.

CONCLUSIONS OF LAW

1. The Board's January 1993 decision, wherein service connection
for PTSD was denied, is final. 38 U.S.C.A. 7104(b) (West 1991).

2. The evidence received subsequent to the Board's January 1993
decision, wherein service connection for PTSD was denied, serves to
reopen the veteran's claim for

- 2 - 

service connection for that disorder. 38 U.S.C.A. 5108 (West 1991);
38 C.F.R. 3.156(a) (1998).

3. A claim for service connection for PTSD is well grounded. 38
U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims, formerly
the United States Court of Veterans Appeals (Court) has held that
the well-groundedness requirement set forth in 38 U.S.C.A. (a)
(West 1991) does not apply with regard to the reopening of
disallowed claims and the revision of prior final determinations,
insofar as the evidence is reviewed as to whether the criteria for
the reopening of claims are satisfied. Jones v. Brown, 7 Vet. App.
134 (1994); see also Gobber v. Derwinski, 2 Vet. App. 470 (1992).

Governing statutory and regulatory provisions stipulate that both
unappealed rating decisions and decisions of the Board are final,
and may be reopened only upon the receipt of additional evidence
that, under the applicable statutory and regulatory provisions, is
both new and material. 38 U.S.C.A. 5108 (West 1991); see also 38
U.S.C.A. 7104(b) (West 1991). "New" evidence means more than
evidence that has not previously been included in the claims
folder, and must be more than merely cumulative, in that it
presents new information. Colvin v. Derwinski, 1 Vet. App. 171
(1990). See also Evans v. Brown, 9 Vet. App. 273, 284 (1996),
wherein the Court held that the question of what constitutes new
and material evidence requires referral only to the most recent
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in that
it is evidence not previously of record that bears "directly and
substantially upon the specific matter under consideration, which
is neither cumulative nor redundant, and which by itself or in
connection with evidence previously assembled is so significant
that it must be

3 - 

considered in order to fairly decide the merits of the claim." 38
C.F.R. 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir.
1998). The Court has held that materiality contemplates evidence
that "tend[s] to prove the merits of the claim as to each essential
element that was a specified basis for that last final disallowance
of the claim." Evans v. Brown, 9 Vet. App. at 284 (1996). See
Winters v. West, 12 Vet. App. 203 (1999), in which the Court held
that a three-step analysis is necessary. First, it must first be
determined if new and material evidence has been submitted under 38
U.S.C.A. 3.156(a). Second, if new and material evidence has been
presented, the claim is reopened and then it must be determined if
the claim is well grounded based upon all the evidence of record,
both old and new. Third, if the claim is well grounded, the
Secretary may then proceed to evaluate the merits of the claim. See
also Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

The Court has further held that, in determining whether evidence is
new and material, the credibility of the new evidence is,
preliminarily, to be presumed. If the additional evidence presents
a reasonable possibility that the claim could be allowed, the claim
is accordingly reopened and the ultimate credibility or weight that
is accorded such evidence is ascertained as a question of fact.
Justus v. Principi, 3 Vet. App. 510 (1992).

With regard to the instant case, the veteran's claim for service
connection was previously denied by the Board, by means of a
decision rendered in January 1993. In conjunction with that
decision, the RO considered evidence that included medical records
indicating diagnoses of PTSD, and statements made by the veteran
and his mother about his experiences in Vietnam. One incident that
the Board considered was one in which he was knocked from a high
loader by a mortar blast which the Board found to be unverified.
The Board noted that "he reported no names, dates, unit memberships
or other information useful in corroborating any ... alleged
stressor...." The Board also reviewed information from the U.S.
Army and Joint Services Environmental Support Group (ESG) but could
not substantiate the veteran's claimed stressors.

4 -

The Board noted in its January 1993 decision that, while the
clinical evidence for a diagnosis of PTSD was strong if the factual
scenarios described by the veteran were true, the diagnosis was
based on the subjective account of the veteran, which had not been
objectively verified. The Board accordingly found that the veteran
did not experience his claimed stressors and denied the claim for
service connected PTSD.

The evidence received subsequent to January 1993 consists of a
letter from the veteran's sister in January 1997 and a letter of
January 1997 from [redacted], who states that he had
served with the veteran. The letter from the veteran's sister
discusses the veteran's childhood and states that she was not told
about what he had experienced in Vietnam. She also included
pictures that apparently show several people surrounding a mound of
refuse. The letter from Mr. [redacted] states that the veteran had been
"blown off' by mortar fire.

These letters and pictures are new, in that they present
information that had not previously been know. Specifically, they
appear to corroborate, especially the letter from Mr. [redacted], that
a stressor claimed by the veteran occurred. Furthermore the new
evidence is material. The prior Board decision found that "the
finding that the appellant did not experience the alleged stressors
impeaches the probative value of the diagnosis." The letters, on
their face, appear to corroborate the veteran's claimed stressors.
Applying Justus, the Board must assume that the information
contained therein is credible. Therefore the Board grants the
request of the veteran to reopen his claim under 38 C.F.R. 3.156(a)
(1998).

As the letters are new and material, the next question that must be
resolved by the Board is whether the claim is well grounded; see
Elkins, supra, and Winters, supra. The Court has held that the
threshold question that must be resolved with regard to each claim
is whether the appellant has presented evidence that each claim is
well grounded; that is, that each claim is plausible. If he or she
has not, the appeal fails as to that claim, and the Board is under
no duty to assist him or her in any further

- 5 - 
development of that claim, since such development would be futile.
38 U.S.C.A. 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App.
78 (1990). See also Caluza v. Brown, 7 Vet. App. 498 (1995),
wherein the Court held that a well- grounded claim requires
evidence of a current disability, an inservice disability, and a
nexus or link between the two. In the context of a claim initially
premised on the submission of new and material evidence, the
question of well groundedness becomes relevant following a
determination that such evidence has been received, and that the
claim is reopened. As discussed above, the Court, in Elkins and
Winters, held that any subsequent consideration of the claim on the
merits must be preceded by a finding that the claim is well
grounded; that is, whether, even considering all of the evidence,
the claim is plausible.

In the instant case, the Board finds that the elements to establish
a well-grounded claim, as enunciated in Caluza, are satisfied with
regard to the veteran's claim for entitlement to service connection
for PTSD. As is evident from the above discussion, the record
includes statements from Mr. [redacted], who served with the individual
and witnessed an alleged stressor, and from the veteran's sister,
who provided photographs relating to the alleged stressors. It is
now incumbent upon VA to consider this claim on the merits;
therefore, pursuant to Bernard v. Brown, 4 Vet. App. 384 (1993),
this claim is accordingly remanded for consideration of all
pertinent evidence (see REMAND, below).

ORDER

New and material evidence has been received to reopen a claim of
service connection for post traumatic stress disorder, and the
claim is hereby reopened.

REMAND

As discussed above, the Board has found that the veteran's claim
for service connection for PTSD has been reopened. In addition, the
Board has determined that

- 6 - 

his claim is well grounded. It is therefore remanded, in accordance
with Bernard, supra.

Moreover, after a review of the record, to include the recently
submitted new and material evidence, it is the decision of the
Board that additional development of the evidence would be helpful.
Specifically, the Board notes that the last VA psychiatric
examination was conducted in July 1990. A more recent psychiatric
examination would be probative.

Accordingly, this case is REMANDED for the following:

1. The RO should request that the veteran furnish the names and
addresses of all health care providers who have accorded him
treatment for PTSD. Upon receipt of any and all such names, and
duly executed authorization for the release of medical records is
appropriate, the RO should obtain legible copies of all clinical
records compiled pursuant to that treatment, and associate those
records with the veteran's claims folder.

2. The veteran should then be accorded a VA psychiatric
examination. The examiner should initially identify the nature of
any PTSD that is identified on examination. The veteran's claims
folder is to be furnished to the examiner, prior to his or her
examination of the veteran, for review and referral. The examiner
shall consider and identify all stressors that contribute to any
diagnosis of PTSD and the degree of such stressor.

3. The RO should advise the veteran and his representative that
additional evidence may be

- 7 - 

submitted in support of the veteran's claim while the case is in
remand status. In addition, the RO should advise the veteran that
failure to comply with requests made of him pursuant to this Remand
may result in adverse action with regard to his claim, to include
denial thereof

4. Upon completion of the foregoing, the RO should review the
claim, and determine whether service connection for PTSD can now be
granted. The RO is to base its decision on a review of all of the
evidence of record, to include the evidence of record at the time
the Board rendered its decision in January 1993. If the decision
remains adverse to the veteran, he and his representative should be
furnished with a supplemental statement of the case, and with a
reasonable period of time within which to respond thereto. The case
should then be returned to the Board for further appellate
consideration, as appropriate.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

The veteran need take no action until he is so informed. The
purposes of this REMAND are to obtain additional evidence and to
ensure compliance with due

- 8 - 

process considerations. No inferences as to the ultimate
disposition of this case should be made.

M. S. SIEGEL 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999). This remand is in the
nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. 20.1 100(b)
(1998).

9 - 
